QUESTIONS AND ANSWERS While we encourage you to read the full text of the proxy materials, for your convenience we have provided a brief overview of the matters on which you will be asked to vote. A Special Joint Meeting of Shareholders of the various portfolios/series of the four registered investment companies that are advised and/or administered by Dimensional Fund Advisors LP (Dimensional or the Advisor) will be held on June 2, 2009, to vote on several important proposals that affect the Funds. The proposals for each Fund have been carefully reviewed by the Boards of Trustees and Directors of The DFA Investment Trust Company (DFAITC), DFA Investment Dimensions Group Inc. (DFAIDG), Dimensional Investment Group Inc. (DIG) and Dimensional Emerging Markets Value Fund Inc. (DEM) (each a Company, and together, the Companies). The Board members of each Company, most of whom are not affiliated with Dimensional, are responsible for protecting your interests as a shareholder. The following Q&A is provided to assist you in understanding the proposals that affect your Fund(s). The proposals are described in greater detail in the Proxy Statement. Why am I being asked to vote now? I dont recall such requests in previous years. Shareholder meetings, and the proxy votes solicited at those meetings, are infrequent for the Dimensional Funds,. This is the first shareholder meeting for a Dimensional Fund since 1998. The primary reason for calling the shareholder meeting is to present the Directors for election by shareholders. By law, no more than one-third of a mutual funds board of directors may be appointed without shareholder approval, meaning a maximum of two appointees would be permitted for each Companys current eight-member Board. Since two of the current independent Directors have been appointed without shareholder approval (Robert C. Merton in 2003, and Abbie J. Smith in 2000), the death or departure of a current elected Director may create a vacancy that could not be filled without a shareholder vote. An additional reason for holding the shareholder meeting is to approve certain changes for each individual Fund (except as otherwise noted). As legal requirements have evolved and changed over the last 25 years, and as the number of Dimensional Funds has increased over this time period, inconsistencies between certain Funds in the Dimensional Fund complex have developed. What proposals am I being asked to vote on? You will be asked to vote on the following proposals if they apply to your Fund: 1. To elect a Board of Directors for each Company. 2. To approve Articles of Amendment and Restatement for DFAIDG and DIG, and/or to approve an Amended and Restated Agreement and Declaration of Trust for DFAITC 3. To approve an Agreement and Plan of Reorganization that provides for the reorganization of DEM from a Maryland corporation to a Delaware statutory trust. 4. To approve amendments to certain fundamental investment restrictions. 5. To approve the elimination of certain fundamental investment restrictions. 6. To approve Investment Sub-Advisory Agreements with Dimensionals foreign subsidiaries, DFA Australia Limited (DFA Australia) and Dimensional Fund Advisors Ltd. (DFAL) (the Sub-Advisors) for the 1 following funds (the Foreign Funds): International Small Cap Value Portfolio of DFAIDG Large Cap International Portfolio of DFAIDG Tax-Managed DFA International Value Portfolio of DFAIDG Emerging Markets Core Equity Portfolio of DFAIDG VA International Value Portfolio of DFAIDG The DFA International Value Series of DFAITC The Emerging Markets Series of DFAITC The Emerging Markets Small Cap Series of DFAITC DEM As described below, the Feeder Funds for the Foreign Funds will be requested to provide voting instructions for these proposals. 7.
